—In a proceeding pursuant to CPLR article 78 to compel the production of certain documents pursuant to the Freedom of Information Law (Public Officers Law art 6), Jodi Mandel, an Assistant District Attorney in the office of the Kings County District Attorney, appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated January 4, 1999, which granted the petition to the extent of directing the District Attorney’s office to produce redacted criminal histories of certain individuals.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the petition is dismissed.
The petitioner sought disclosure of certain criminal history reports or “rap sheets” which are compiled by the Division of Criminal Justice Services and are exempt from disclosure under the Freedom of Information Law (see, Matter of Woods v Kings County Dist. Attorney’s Off., 234 AD2d 554; Matter of Bennett v Girgenti, 226 AD2d 792). Further, under the facts of this case, the extensive redaction of the “rap sheets” ordered by the Supreme Court would improperly require the respondent to “prepare” records (Public Officers Law § 89 [3]) and would not, in any event, effectively address privacy concerns (see, Public Officers Law § 87 [2] [b]). Sullivan, J. P., Joy, Krausman and Luciano, JJ., concur.